255 F.2d 930
Michael LAZAROV, Appellant,v.Raymond J. BUCHKOE, Warden, Appellee.
No. 13410.
United States Court of Appeals Sixth Circuit.
June 2, 1958.

Appeal from the Western District of Michigan; Kent, Judge.
Appellant not represented by counsel.
Thomas Kavanagh, Atty. Gen. of Mich., Samuel J. Torina, Solicitor Gen., Lansing, Mich., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal from an order denying a writ of habeas corpus was duly heard upon the brief and supplemental brief of the appellant and upon the brief and oral argument of the Solicitor General of Michigan.


2
And it appearing, for the reasons stated in the oral opinion of United States District Judge Kent and upon the authority of In re Callaham, 348 Mich. 77, 81 N.W.2d 669 (wherein the opinion was written by Chief Justice Dethmers), that the order of the district court in this case should be affirmed;


3
It is so ordered.